COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE INTEREST OF I. L. AND A. E.,             §               No. 08-20-00016-CV
  MINOR CHILDREN,
                                                  §                  Appeal from the
                                Appellant,
                                                  §                 65th District Court

  .                                               §             of El Paso County, Texas

                                                  §               (TC# 2018DCM2305)

                                               §
                                             ORDER

       Counsel for Appellant E.L. has moved to withdraw from representing Appellant on
appeal. The motion is GRANTED.

        We further note that although Appellant was entitled to appointed counsel in the trial
court, Appellant is not entitled to appointed counsel on appeal.

        The Texas Family Code provides for appointed counsel for an indigent parent in child
protection cases brought by the government “in which termination of the parent-child
relationship or the appointment of a conservator for a child is requested[.]” TEX.FAM.CODE ANN.
§ 107.013(a)(1). Here, there is no request from the Department for termination or appointment
of a conservator at issue on appeal, nor is there a judgment terminating Appellant’s parental
rights or naming the Department as a child’s managing conservator. Instead, the trial court
issued an order dismissing the Department’s case because Mother had complied with the service
plan. After ruling on that portion of the case, the trial court then ruled separately on a purported
counterclaim Appellant brought against Mother for custody of their daughter and dismissed
Father’s counterclaim.

        Because the dispute is now essentially a private dispute between Appellant and Mother
over custody of their child following dismissal of the Department’s action, Appellant is not
entitled to appointed counsel. Cf. In re J.C., 250 S.W.3d 486, 487-88 (Tex.App.—Fort Worth
2008, pet. denied), cert. denied sub nom Rhine v. Deaton, 559 U.S. 903 (2010)(parent not

                                                 1
entitled to statutory appointed counsel when the Department is non-suited and the only
remaining termination claim is brought by a private party).

       Further, Appellant’s brief is due with this Court on or before April 13, 2020.

       IT IS SO ORDERED this 6th day of March, 2020.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.




                                                 2